Citation Nr: 0115808	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
1997 for the award of service connection for post operative 
residuals of degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to an effective date earlier than July 10, 
1995 for the award of a 30 percent disability rating for 
bilateral hearing loss.  

3.  Entitlement to an effective date earlier than March 21, 
1997 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

(The issue of the Board decision of August 1974 that denied 
service connection for residuals of a herniated nucleus 
pulposus should be revised or reversed on grounds of clear 
and unmistakable error is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1960 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of entitlement to an earlier effective date for the 
award of TDIU is addressed in the REMAND portion of the 
decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO denied service connection for postoperative 
residuals of a herniated nucleus pulposus in an August 1973 
rating decision.  In an August 1974 decision, the Board 
denied service connection for residuals of a herniated 
nucleus pulposus.    

3.  There is no grave procedural error in the August 1974 
Board decision.  

4.  The RO received a claim for service connection for a back 
disorder on March 21, 1997.  The claims folder contains no 
other correspondence or communication from the veteran or his 
representative expressing a claim for service connection for 
a back disorder prior to that date.      

5.  The Board established a 10 percent disability rating for 
impaired hearing with tinnitus in an August 1974 decision.  

6.  The RO received a claim for an increased rating for 
bilateral hearing loss on July 10, 1995.  The claims folder 
contains no other correspondence or communication from the 
veteran or his representative expressing a claim for an 
increased disability rating for bilateral hearing loss prior 
to that date.    

7.  Entitlement to an increased schedular rating for 
bilateral hearing loss is not factually ascertainable in the 
one-year period prior to July 10, 1995.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 21, 
1997 for the award of service connection for postoperative 
residuals of degenerative disc disease of the lumbosacral 
spine have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 
3.400 (2000).     

2.  The criteria for an effective date earlier than July 10, 
1995 for the award of a 30 percent disability rating for 
bilateral hearing loss have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5110(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
April 2000 statement of the case and May 2000 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
notice as the requirements needed to substantiate his claim.  
In addition, the Board finds no need for additional 
assistance with developing the claims.  The RO secured 
responses to its requests for VA medical evidence as 
pertinent to the claims.  To the extent that the disposition 
of the claims at issue otherwise depends on the nature of the 
evidence in the claims folder over the course of many years, 
there is no reasonable basis for securing additional 
evidence.  The veteran has provided oral testimony as well as 
written arguments in support of his claim.  Finally, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted his original claim for service 
connection for a back disorder in June 1964.  At that time, 
he indicated that he had received treatment from a Dr. Cohen, 
a Dr. Weinstein, and a Dr. Bronson at New York Hospital since 
service.  He also had treatment at Fort Jay Hospital, the 
hospital at Fort Dix, and Grand Central Hospital.  

In connection with his claim, the RO secured the veteran's 
service medical records and afforded him a VA examination.  
An August 1964 statement from Walson Army Hospital at Fort 
Dix indicated that there was no record that the veteran had 
been hospitalized at that facility.  Any outpatient treatment 
records would have been associated with other service medical 
records.  

In an August 1964 rating decision, the RO established service 
connection for high-tone deafness, which was evaluated as 
noncompensable (zero percent disabling).  

In an August 1964 letter, the RO advised the veteran that the 
current evidence was insufficient to establish service 
connection and requested that he submit additional evidence 
as described.  Action on the claim was postponed pending 
receipt of the evidence.  The RO again explained its action 
in a September 1964 letter to the veteran.  The RO did not 
receive any additional evidence from the veteran.  

In April 1973, the veteran submitted a claim for service 
connection for hearing loss and ringing in the ears, a hernia 
operation, and a back disorder.  He alleged receipt of 
treatment at Fort Dix, Fort Jay Army Hospital, New York 
Hospital, as well as from a Dr. Ginsburg.  

By letter dated in June 1973, the RO explained that the 
veteran had to submit new and material evidence to reopen a 
service connection claim for a back disorder.  It also stated 
that, if he thought his hearing condition warranted a 
compensable rating, he should submit current medical 
evidence.  

In July 1973, the veteran provided a medical report from J. 
McGovern, M.D., of New York Hospital, dated in 1961.  In an 
associated statement, the veteran requested a VA examination 
for the evaluation of his hearing loss.  

In the August 1973 rating decision, the RO denied service 
connection for postoperative residuals of a herniated nucleus 
pulposus, as well as for the hernia.  It made no change in 
the evaluation for high-tone deafness.  The RO notified the 
veteran of its decision by letter dated in August 1973.  The 
veteran timely appealed that decision.  

The RO attempted to secure medical records from Grand Central 
Hospital and Dr. Cohen in October 1973.  Both requests were 
returned as undeliverable.  Work product in the claims folder 
dated in October 1973 indicated that records should also have 
been requested from a Dr. Weinstein.  However, that statement 
was crossed out with no explanatory notation.  The RO also 
afforded the veteran a VA audiology examination in November 
1973.     

In statements associated with his April 1974 substantive 
appeal, the veteran again related that, with respect to his 
back, he received treatment at Fort Dix, New York Hospital, 
and Grand Central Hospital.  He stated that that doctor who 
admitted him to Grand Central Hospital, Dr. Weinstein, had 
died a while ago.  The veteran also included a copy of a 
letter he wrote to a Dr. Bronson, in which he indicated that 
his family physician, Dr. Weinstein, had referred him to Dr. 
Bronson.  

The Board issued a decision in August 1974 in which it 
construed the claim for a compensable rating for the service-
connected hearing disorder to include service connection and 
the evaluation for tinnitus.  It established service 
connection for tinnitus and granted a 10 percent extra-
schedular rating for impaired hearing with tinnitus.  The 
Board denied service connection for residuals of a herniated 
nucleus pulposus.  The Board's decision was implemented in 
the RO's September 1974 rating action.  

After the issuance of the Board decision, the RO received an 
advisory from the veteran concerning a new address.  The next 
communication was received on July 10, 1995, when the 
veteran's representative provided a written report of contact 
with the veteran, who requested an increased evaluation for 
hearing loss and tinnitus.  He indicated that he underwent an 
outpatient audiology examination at the VA facility at 
Wadsworth on June 22, 1995.  

A July 1995 response to a request for a copy of the June 22, 
1995 examination indicated only that the appointment in 
question had been canceled.  

The veteran was scheduled for a VA audiology examination on 
July 31, 1995.  The portion of the VA Form 21-2545, Report of 
Medical Examination for Disability Evaluation, included 
employment and medical histories and a section for present 
complaints, which were completed by the veteran.  In the 
employment history and present complaint sections, he related 
having back pain with a history of surgery.  The examination 
results did not include findings as to back pathology.       

In rating decisions dated in February 1996 and October 1996, 
the RO indicated that a claim for service connection for 
bilateral hearing loss was not well grounded.  In a November 
1996 rating action, the RO stated that there was clear and 
unmistakable error in those prior rating decisions, 
indicating that the Board had previously established service 
connection for bilateral hearing loss.  In an August 1997 
rating decision, the RO awarded a 30 percent disability 
rating for bilateral hearing loss, effective from July 10, 
1995, the date of the veteran's claim for an increase.  

On March 21, 1997, the RO received from the veteran an 
informal claim for service connection for a back disorder.  
The RO eventually granted service connection in an August 
1999 rating decision for postoperative residuals of 
degenerative disc disease of the lumbosacral spine, evaluated 
as 60 percent disabling, effective from March 21, 1997.        

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

1.  Service Connection for Back Disorder

The veteran alleges entitlement to an effective date earlier 
than March 21, 1997 for the award of service connection for 
postoperative residuals of degenerative disc disease of the 
lumbosacral spine.  He specifically argues that he is 
entitled to an effective date in June 1964, when he submitted 
his initial claim for service connection for a back disorder.  

Review of the claims folder reveals that the RO issued a 
rating decision in August 1973 in which it denied the 
veteran's claim.  The Board acknowledges that the veteran 
submitted a claim for a back disorder in June 1964.  The 
August 1964 rating action shows that the RO deferred 
adjudication of the claim at that time.  There is no 
indication that the RO actually adjudicated the claim until 
the August 1973 rating decision.  The veteran appealed the 
August 1973 RO decision to the Board.  In its August 1974 
decision, the Board denied the claim.  That decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104.  See 38 U.S.C.A. § 7251 (establishing the 
Court of Appeals for Veterans Claims, which reviews decisions 
by the Board, effective November 18, 1988).  

The RO received the veteran's statement seeking service 
connection for a back disorder on March 21, 1997.  This 
statement is accepted as an informal claim.  38 C.F.R. § 
3.155(a).  Careful review of all the correspondence and 
documents received after the August 1974 Board decision but 
before March 21, 1997 reveals no other communication that 
expresses an intent to apply for service connection for a 
back disorder.  Therefore, there is no basis for an effective 
date earlier than March 21, 1997.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.     

The Board acknowledges that the veteran reported having a 
history of back pain on the July 1995 VA examination form.  
VA regulation provides that, once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA examination report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1).  However, this provision is 
applicable only when such report relates to examination of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination. 
Id.  In this case, the VA examination report may not be 
accepted as an informal claim to reopen because the claim for 
service connection for a back disorder had not been allowed 
or disallowed because it was not disabling to a compensable 
degree.  Moreover, there is no communication from the veteran 
or representative within one year of the VA examination that 
specifically indicates a desire to seek service connection 
for a back disorder.  Therefore, the VA examination report is 
not accepted as an informal claim.    

Finally, in the July 2000 written argument, the 
representative states that the RO eventually granted service 
connection for a back disorder after receipt of evidence from 
Dr. Weinstein.  It is therefore argued that the previous 
failure of the RO and the Board to obtain medical records 
from Dr. Weinstein constitutes grave procedural error, such 
that the August 1974 Board decision, which subsumed the prior 
RO decision, is not final.  

The Board acknowledges that RO or Board decisions, in cases 
of grave procedural error, are not final for purposes of 
direct appeal.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999).  In Hayre, the grave procedural error in question was 
VA's failure to obtain pertinent service medical records 
specifically requested by the claimant and to provide the 
claimant with notice explaining the deficiency. Id.; see 
Tablazon v. Brown, 8 Vet. App. 359, 361(1995) (RO failed to 
issue the claimant a statement of the case); Hauck v. Brown, 
6 Vet. App. 518, 519 (1994) (no final decision when the 
claimant did not receive notice of any previous denials of 
his claim); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (RO 
failed to provide a separate copy of the statement of the 
case to the claimant's representative); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992) (failure of the Board to mail a 
copy of its decision to the claimant's representative).  

However, the Court of Appeals for Veterans Claims (Court) 
subsequently emphasized that the tolling of finality is not 
required in a "garden variety" breach of VA's duty to 
assist.  Simmons v. West, 13 Vet. App. 501, 509 (2000), 
reconsidered, 14 Vet. App. 84, 90 (2000).  Rather, it is 
reserved for instances of "grave procedural error," that 
is, error that may deprive a claimant of a fair opportunity 
to obtain entitlements provided for by law and regulation. 
Id.  In Simmons, the Court found that the RO's breach of the 
duty to assist, specifically failure to provide the veteran 
with a VA examination, was not the type of grave procedural 
error that vitiated the finality of a prior rating decision. 
Id. at 90-91.  See Tetro v. Gober, 14 Vet. App. 100, 110-11 
(2000) (holding that, under the circumstances of the case, 
the Board's failure to obtain records from the Social 
Security Administration, though a breach of the duty to 
assist under current law, did not constitute a grave 
procedural error in its 1990 decision).    

In this case, the Board did not ignore the veteran's requests 
to obtain service medical records, fail to comply with 
statutorily mandated due process requirements, or otherwise 
commit an error that deprived the veteran of a fair 
opportunity to obtain VA service-connected benefits.  The 
Board did not require that the RO secure medical records from 
a private physician.  Such evidence was not uniquely within 
VA or the government's control, such that the veteran was 
unable to obtain the records himself.  Hayre, 188 F.3d at 
1332; Simmons, 14 Vet. App. at 90.  In fact, given that the 
veteran eventually submitted evidence from Dr. Weinstein, 
there is no reason to believe that the veteran was unable to 
secure on his own the evidence he now alleges should have 
been obtained by VA in 1974.  Simmons, 14 Vet. App. at 90.  
Moreover, the Board emphasizes that, given the state of the 
law in effect at the time of the 1974 Board decision, it is 
not clear whether the Board had a duty to assist comparable 
to current law.  See Pub. L. 100-687, 102 Stat. 4106 
(November 18, 1988) (codified at 38 U.S.C.A. § 3007 (1988), 
recodified at 38 U.S.C.A. § 5107 (1991)) (enacting statutory 
duty to assist).  Therefore, the Board finds that the failure 
to secure Dr. Weinstein's records in 1974 is not the kind of 
grave procedural error required to vitiate the finality of 
the Board's August 1974 decision.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 21, 
1997 for the award of service connection for postoperative 
residuals of degenerative disc disease of the lumbosacral 
spine.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400.   

2.  Increased Schedular Rating for Bilateral Hearing Loss 

The veteran seeks an effective date earlier than July 10, 
1995 for the award of the 30 percent disability rating for 
bilateral hearing loss.  

Review of the claims folder reveals that the RO established 
service connection for hearing loss in its August 1964 rating 
decision and awarded a noncompensable rating.  The veteran 
did not initiate an appeal of the decision.  Therefore, the 
August 1964 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  The veteran 
next filed a claim concerning hearing loss in April 1973.  He 
appealed the RO's August 1973 denial to the Board.  In the 
August 1974 decision, the Board established a 10 percent 
evaluation for impaired hearing with tinnitus, effective from 
April 1973.  That Board decision subsumes the underlying 
rating decision and is also final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104.

Careful examination of the record reveals no correspondence 
or communication from the veteran or his representative 
expressing an intent to seek an increased rating for hearing 
loss until July 10, 1995.  Therefore, an increased rating 
could be assigned effective up to one year earlier, or from 
July 10, 1994, if entitlement to an increase is factually 
ascertainable within that time.     

According to the record, the RO attempted to secure a copy of 
VA records from June 22, 1995, the date on which the veteran 
reported undergoing an outpatient audiology examination.  The 
response received indicated that the appointment on that date 
had been canceled.  The veteran did not offer any 
contradictory statement or evidence.  There is no indication 
from the record that any other pertinent VA or private 
medical records dated within the applicable time period may 
establish entitlement to an increased rating.  Therefore, 
entitlement to an increased schedular rating for bilateral 
hearing loss is not factually ascertainable within one year 
before the date of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Therefore, the Board finds that the preponderance of the 
evidence is against an effective date earlier than July 10, 
1995 for the award of a 30 percent disability rating for 
bilateral hearing loss.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. §§ 3.102, 3.155(a), 
3.400(o)(2).  
ORDER

An effective date earlier than March 21, 1997 for the award 
of service connection for postoperative residuals of 
degenerative disc disease of the lumbosacral spine is denied. 

An effective date earlier than July 10, 1995 for the award of 
a 30 percent disability rating for bilateral hearing loss is 
denied.   


REMAND

The veteran alleges entitlement to an effective date earlier 
than March 21, 1997 for the award for TDIU.  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  However, where the veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration 
where the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The RO did not receive a formal application for TDIU from the 
veteran until September 1999.  It granted the claim effective 
from March 21, 1997, the same effective date of the award of 
a 60 percent disability rating for his back disorder.  His 
other service-connected disabilities were bilateral hearing 
loss, rated as 30 percent disabling, and tinnitus, rated as 
10 percent disabling.  As of that date, his combined service-
connected disability rating at that time was 80 percent.  

Review of the claims folder reveals that the veteran 
submitted a claim for an increased rating for bilateral 
hearing loss in July 1995.  The RO eventually awarded the 30 
percent rating for bilateral hearing loss effective from July 
10, 1995.  The tinnitus was already evaluated as 10 percent 
disabling.  Therefore, as of July 10, 1995, the combined 
service-connected disability rating was 40 percent.  

Thus, the veteran does not meet the percentage criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) until March 21, 
1997.  However, it appears that he may have raised a claim 
for extra-schedular consideration for TDIU under 38 C.F.R. 
§ 4.16(b) at an earlier date.  Specifically, during the July 
1995 VA examination scheduled in connection with his claim 
for an increased rating, the veteran reported that he was 
unable to work due to his disability.  He explained that he 
could not concentrate on any work or participate in 
conversations due to hearing loss and ringing in the ears.  

The Board is required to address the issue of entitlement to 
TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) if 
the veteran expressly raises it or if the record contains 
evidence that may support such a claim.  VAOPGCPREC 6-96.  
However, the Board is also generally precluded from 
considering issues not already addressed by the RO, unless it 
finds that to do so will not result in prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  In this case, the 
RO has not addressed or developed this specific issue.  After 
an examination of the current record, the Board finds that 
adjudication of the earlier effective date claim without a 
determination as to a possible earlier TDIU claim would 
prejudice the veteran.  Therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims 
folder, particularly statements written 
by the veteran for purposes of the July 
1995 VA examination, and determine 
whether he raised a claim for entitlement 
to TDIU, to include on an extraschedular 
basis, at that time.  If so, the RO 
should conduct whatever development is 
necessary and required by law, to include 
the provisions of 38 C.F.R. § 4.16(b), if 
appropriate, and adjudicate the claim.  

2.  The RO should then readjudicate the 
veteran's claim for an effective date 
earlier than March 21, 1997 for the award 
of TDIU in light of the above-reference 
consideration.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

